GIERKE, Judge
(dissenting):
I cannot accept the factual premise for the majority opinion. My problem is with the last sentence quoted by the majority from the opinion of the court below: “On the three specifications for which appellant was convicted, he actually substantiated the damage claims with receipts in his own handwriting purporting to show that the prints had been sold for $100 each, plus tax and shipping.” 45 MJ at 340. I do not believe that this factual assertion by the court below is supported by the record. Unfortunately, the majority erroneously accepts the factual premise of the court below, reciting: “As a rational trier of fact could have found the foregoing information from the evidence presented during appellant’s court-martial, we are obligated to accept the statement of facts.” 45 MJ at 340-41.
The so-called “receipts” actually are invoices accompanying several prints consigned by appellant to his sister, who had agreed to try to sell them. The postal employee’s testimony refers to the documents as invoices. The OSI agent, Special Agent Nazarro, testified that when he interviewed appellant, “he said that no money had actually exchanged hands____” There is nothing on the “receipts” reciting an exchange of money. I have found nothing in the record to show that appellant represented that a sale of the claimed items had occurred. A legitimate dispute about the actual value of works of art does not prove a larceny. In my view, no reasonable factfinder could find mens rea from this legitimate dispute about the value of works of art. In the absence of evidence of appellant’s intent to deceive postal authorities, I am not willing to affirm this conviction. Accordingly, I dissent.